IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                       July 14, 2017


R.J. REYNOLDS TOBACCO COMPANY                  )
and PHILIP MORRIS USA, INC.,                   )
                                               )
              Appellants,                      )
                                               )
v.                                             )        Case No. 2D16-1651
                                               )
INA E. AHRENS, Personal                        )
Representative of the ESTATE OF                )
KARL ROBERT AHRENS,                            )
                                               )
              Appellee.                        )
                                               )

BY ORDER OF THE COURT:

       Upon consideration of the Appellants' motion for a written opinion/citation filed on

May 24, 2017, and the motion for leave to file a reply in support of their motion for a

written opinion/citation filed June 7, 2017,

       IT IS ORDERED that the Appellants' motion for a written opinion is granted. The

decision dated May 12, 2017, is withdrawn and the attached opinion is substituted

therefor. Appellee's opposition to Appellants' motion is noted. Appellants' motion to

reply is denied.

       No further motions for rehearing will be entertained in this appeal.


I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



MARY ELIZABETH KUENZEL, CLERK
                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

R.J. REYNOLDS TOBACCO COMPANY                )
and PHILIP MORRIS USA, INC.,                 )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D16-1651
                                             )
INA E. AHRENS, Personal                      )
Representative of the ESTATE OF              )
KARL ROBERT AHRENS,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 14, 2017.

Appeal from the Circuit Court for
Pinellas County; Jack Day, Judge.

Marie A. Borland and Troy A. Fuhrman
of Hill Ward Henderson, Tampa; Charles
R.A. Morse of Jones Day, New
York; and Jason T. Burnette, Stephanie
E. Parker, and John M. Walker of Jones
Day, Atlanta, for Appellant R.J. Reynolds.

Geoffrey J. Michael and M. Sean Laane
of Arnold & Porter, Washington, DC;
Keri L. Arnold of Arnold & Porter, LLP,
New York; and Daniel F. Molony, Bonnie
C. Daboll, Terri L. Parker, Cathy A.
Kamm, and Razvan Axente of Shook,
Hardy & Bacon LLP, Tampa, for
Appellant Philip Morris.
Daniel R. Hoffman and David J. Sales of
David J. Sales, Jupiter; and Gary M.
Paige of Gordon & Doner, P.A., Davie,
for Appellee.


PER CURIAM.

              R.J. Reynolds Tobacco Company and Philip Morris USA, Inc., appeal from

a final judgment following a jury trial in this Engle-progeny tobacco litigation case.1 We

affirm the final judgment in all respects. As we did in Philip Morris USA Inc. v. Boatright,

42 Fla. L. Weekly D845 (Fla. 2d DCA Apr. 12, 2017), we certify conflict with R.J.

Reynolds Tobacco Co. v. Schoeff, 178 So. 3d 487 (Fla. 4th DCA 2015), review granted,

No. SC15-2233, 2016 WL 3127698 (Fla. May 26, 2016), on Appellants' argument

pertaining to comparative fault.



VILLANTI and BADALAMENTI, JJ., and SMITH, ANDREA T., ASSOCIATE JUDGE,
Concur.




              1
                  See Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).
                                              -2-